  Case 2:18-cv-06742-RGK-PJW Document 86 Filed 10/29/18 Page 1 of 7 Page ID #:3398



 1 Thomas H. Bienert, Jr., State Bar No. 135311
   tbienert@bmkattorneys.com
 2 Kenneth M. Miller, State Bar No. 151874
 3 kmiller@bmkattorneys.com
   Anthony R. Bisconti, State Bar No. 269230
 4 tbisconti@bmkattorneys.com
 5 Whitney Z. Bernstein, State Bar No. 304917
   wbernstein@bmkattorneys.com
 6 BIENERT, MILLER & KATZMAN, PLC
 7 903 Calle Amanecer, Suite 350
   San Clemente, California 92673
 8 Telephone (949) 369-3700
 9 Facsimile (949) 369-3701
10 James C. Grant, WA State Bar No. 14358
   (Admitted Pro Hac Vice)
11 jamesgrant@dwt.com
   DAVIS WRIGHT TREMAINE LLP
12
   1201 Third Avenue, Suite 2200
13 Seattle, Washington 98101
   Telephone (206) 757-8096
14
   Facsimile (206) 757-7069
15
   Robert Corn-Revere, DC Bar No. 375415
16 (Admitted Pro Hac Vice)
17 bobcornrevere@dwt.com
   DAVIS WRIGHT TREMAINE LLP
18 1919 Pennsylvania Avenue, Suite 800, NW
   Washington, DC 20006
19
   Telephone (202) 973-4225
20 Facsimile (202) 973-4499
21
     Attorneys for Movant James Larkin
22
23                         IN THE UNITED STATES DISTRICT COURT

24                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

25
26
27
28
  Case 2:18-cv-06742-RGK-PJW Document 86 Filed 10/29/18 Page 2 of 7 Page ID #:3399



 1 In the Matter of the Seizure of:                Case No.: 2:18-cv-06742-RGK (PJW)
 2 Any and all funds held in Republic Bank         Related Case Nos.: 2:18-cv-08423-RGK-PJW;
                                                   2:18-cv-08551-RGK-PJW; 2:18-cv-08555-
 3 of Arizona Account(s) xxxx1889,                 RGK-PJW; 2:18-cv-08556-RGK-PJW; 2:18-
   xxxx2592, xxxx1938, xxxx2912, and,              cv-08565-RGK-PJW; 2:18-cv-08566-RGK-
 4 xxxx2500 (and Related Cases)                    PJW; 2:18-cv-08568-RGK-PJW; 2:18-cv-
 5                                                 08569-RGK-PJW; 2:18-cv-08570-RGK-PJW;
                                                   2:18-cv-08577-RGK-PJW; 2:18-cv-08578-
 6                                                 RGK-PJW; 2:18-cv-08579-RGK-PJW; 2:18-
                                                   cv-08588-RGK-PJW; 2:18-cv-08592-RGK-
 7                                                 PJW; 2:18-cv-08723-RGK-PJW; 2:18-cv-
 8                                                 08730-RGK-PJW; 2:18-cv-08747-RGK-PJW;
                                                   2:18-cv-08748-RGK-PJW; 2:18-cv-08749-
 9                                                 RGK-PJW; 2:18-cv-08750-RGK-PJW; 2:18-
                                                   cv-08753-RGK-PJW; 2:18-cv-08754-RGK-
10                                                 PJW; 2:18-cv-08759-RGK-PJW; 2:18-cv-
                                                   08760-RGK-PJW; 2:18-cv-08763-RGK-PJW;
11                                                 2:18-cv-08764-RGK-PJW
12
                                                   PRELIMINARY INJUNCTION APPEAL
13
14                                                 JOINT NOTICE OF APPEAL Re:
                                                   Order Staying Motion to Vacate
15                                                 Multiple Civil Seizure Warrants
16
17
18
19         NOTICE IS HEREBY GIVEN that Movants Michael Lacey, James Larkin, John
20 Brunst, and Scott Spear in the above-named case, hereby appeal this Civil Matter to the United
21 States Court of Appeals for the Ninth Circuit from an Order Staying Case Pending Conclusion
22 of Criminal Proceedings imposed or filed on October 23, 2018. Entered on the docket in this
23 action as docket number 85. A copy of said order is attached hereto.
24
25                                            /s/ Thomas H. Bienert, Jr.
                                              Thomas H. Bienert, Jr.
26                                            Bienert, Miller & Katzman, PLC
27                                            Attorneys for Appellant James Larkin
28
                                                                                             2
                                    Preliminary Injunction Appeal
 Case 2:18-cv-06742-RGK-PJW Document 86 Filed 10/29/18 Page 3 of 7 Page ID #:3400



 1   Pursuant Local Civil Rule 5-4.3.4, Thomas H. Bienert, Jr. hereby attests that all other signatories listed,
      and on whose behalf this filing is submitted, concur in the filing’s content and have authorized its filing.
 2
 3                                                  /s/ Paul J. Cambria, Jr.
                                                    Paul J. Cambria, Jr.
 4                                                  Lipsitz Green Scime Cambria LLP
 5                                                  Attorneys for Appellant Michael Lacey
 6
 7                                                  /s/ Gary S. Lincenberg
                                                    Gary S. Lincenberg
 8                                                  Bird, Marella, Boxer, Wolpert,
 9                                                  Nessim, Drooks, Lincenberg & Rhow, P.C.
                                                    Attorneys for Appellant John Brunst
10
11
                                                    /s/ Bruce Feder
12                                                  Bruce Feder
13                                                  Feder Law Office, P.A.
                                                    Attorneys for Appellant Scott Spear
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                               3
                                         Preliminary Injunction Appeal
Case 2:18-cv-06742-RGK-PJW Document 86
                                    85 Filed 10/29/18
                                             10/23/18 Page 4
                                                           1 of 7
                                                                2 Page ID #:3401
                                                                          #:3396
Case 2:18-cv-06742-RGK-PJW Document 86
                                    85 Filed 10/29/18
                                             10/23/18 Page 5
                                                           2 of 7
                                                                2 Page ID #:3402
                                                                          #:3397
  Case 2:18-cv-06742-RGK-PJW Document 86 Filed 10/29/18 Page 6 of 7 Page ID #:3403



 1                               CERTIFICATE OF SERVICE
 2        I certify that on this 29th day of October, 2018, I electronically transmitted a PDF
 3 version of this document to the Clerk of Court, using the CM/ECF System, for filing and for
   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants listed
 4 below.
 5                                     /s/ Toni Thomas
                                       Toni Thomas
 6
 7 CM/ECF Registrants:
 8 Whitney Z. Bernstein, wbernstein@bmkattorneys.com, 4579179420@ filings.docketbird.com
 9
   Thomas Henry Bienert, Jr., tbienert@bmkattorneys.com,
10 4579179420@filings.docketbird.com, admin@bmkattorneys.com
11
   Anthony Ray Bisconti, tbisconti@bmkattorneys.com, 3166673420@filings.docketbird.com,
12 admin@bmkattorneys.com
13
   Paul John Cambria, Jr., pcambria@lglaw.com, kdrewery@lglaw.com, gpelletterie@lglaw.com,
14 akelly@lglaw.com, emccampbell@lglaw.com
15
     Janey Henze Cook, janey@henzecookmurphy.com
16
   Robert Corn-Revere, bobcornrevere@dwt.com, carolkaltenbaugh@dwt.com,
17 wdcdocket@dwt.com
18
   Bruce S. Feder, bf@federlawpa.com, fl@federlawpa.com
19
20 James C. Grant, jamesgrant@dwt.com, danielanajera@dwt.com, seadocket@dwt.com,
   kathleenforgette@dwt.com
21
22 John Jacob Kucera, john.kucera@usdoj.gov, caseview.ecf@usdoj.gov,
   shannen.beckman@usdoj.gov, deena.bowman@usdoj.gov, usacac.criminal@usdoj.gov
23
24 Gary S. Lincenberg, gsl@birdmarella.com, kjf@birdmarella.com, docket@birdmarella.com
25 Erin E. McCampbell, emccampbell@lglaw.com
26
   Kenneth Morley Miller, kmiller@bmkattorneys.com, 4579179420@filings.docketbird.com,
27 admin@bmkattorneys.com
28
                                                   1
                                          Certificate of Service
 Case 2:18-cv-06742-RGK-PJW Document 86 Filed 10/29/18 Page 7 of 7 Page ID #:3404



 1 Ariel A. Neuman, aan@birdmarella.com, brl@birdmarella.com, rec@birdmarella.com
 2 Gopi K. Panchapakesan, gkp@birdmarella.com, kmm@birdmarella.com
 3
   John K. Rubiner, jrubiner@bkolaw.com, lbarney@bkolaw.com
 4
 5 Scott R. Commerson, scottcommerson@dwt.com, laxdocket@dwt.com, myraizzo@dwt.com
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                        Certificate of Service
